Campbell, C. J.,
delivered the opinion of the court.
The first count in the indictment is good, for it charges a sale of liquor without authority of law, and that is an offense under the general law. Norton v. State, 65 Miss., 297.
The second count, tested by the law in force prior to the *601code of 1892, is bad, for not averring that the “local option” law of 1886 had been put in force in the county. Norton v. State, supra.
Chapter 37 of the code of 1892, on dram-shops, except as to licenses obtained after April 2,1892, was not in force until November 1,1892, and has no influence on this indictment.
The demurrer was properly overruled, because it was to the indictment, and one count is good; and, for the same reason, the motion in arrest of judgment was not sustainable-But the first count is not proved, and, while the second is supported by evidence, it does not warrant conviction, because it does not sufficiently charge the offense. Norton v. State, supra.
■ Evidence of a receipt by West in Pike county of an order for liquor, which he afterwards sent and got pay for, does not show a sale in that county, and therefore does not sustain the first count of the indictment. It is probable that “to sell” was used in the second section of chapter'62 of the acts of 1890 under the mistaken notion that thereby receiving orders for liquor, to be sent into forbidden territory, was prohibited, but it is impossible for a court to ascribe such meaning to the words used, which is not sanctioned by either legal or popular usage. If the purpose was to make receiving an order for liquor an offense, different language should have been employed. It is inadmissible to give to words a meaning they do not contain in order to accomplish an object it may be supposed the law-maker had in view. To predicate a sale of simply receiving an order for an article to be thereafter delivered, would violate not only all legal views of the term, but every definition given by lexicogi’aphers, or derived from the word itself.
It is useless to notice the instructions.

Reversed and remanded.